Citation Nr: 1746025	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-14 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a headache disability.

2.  Entitlement to service connection for bruxism.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a rating in excess of 10 percent for left upper thigh skin donor site scars.

6.  Entitlement to a rating in excess of 20 percent for right arm postoperative second and third degree burn scars.

7.  Entitlement to a rating in excess of 40 percent for anterior trunk postoperative second and third degree burn scars.

8.  Entitlement to an initial rating in excess of 10 percent (prior to July 27, 2015) and an initial rating in excess of 30 percent (from July 27, 2015) for painful scars.

9.  Entitlement to a rating in excess of 70 percent (prior to August 18, 2015) for posttraumatic stress disorder (PTSD).

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) (prior to January 31, 2013).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to June 1995, including service in Southwest Asia.  The Board deeply appreciates this Veteran's meritorious combat service and specifically acknowledges his receipt of the Purple Heart, among other distinguished awards.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010, July 2012, and October 2012 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The August 2010 rating decision (in pertinent part) reopened and denied the Veteran's claim of service connection for a headache disability.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The July 2012 rating decision (in pertinent part) denied a compensable rating for bilateral hearing loss; denied a rating in excess of 10 percent for right anterior lower leg postoperative second and third degree burn scars [with left upper thigh skin donor site scars separately rated at 0 percent]; denied a rating in excess of 20 percent for right arm postoperative second and third degree burn scars; granted an increased 40 percent rating for anterior trunk postoperative second and third degree burn scars; granted service connection for painful scars and assigned an initial rating of 10 percent, effective May 25, 2011 (the date of claim); denied a rating in excess of 70 percent for PTSD; and denied a TDIU rating.  [Thereafter, a September 2013 rating decision recharacterized the disability of "right anterior lower leg postoperative second and third degree burn scars" to be rated solely as "left upper thigh skin donor site scars" and awarded a 10 percent rating for that disability.  In addition, a May 2016 rating decision (in pertinent part) granted an increased initial rating of 30 percent for painful scars, effective July 27, 2015 (the date of a VA scars examination); granted an increased 100 percent rating for PTSD, effective August 18, 2015 (the date of a VA psychiatric examination); and granted a TDIU rating (effective January 31, 2013 to August 18, 2015 - after which such a rating is moot in light of the 100 percent rating awarded for PTSD).  Regarding the awards that do not represent a total grant of benefits sought on appeal, those portions of the claims for increased ratings remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).]

The October 2012 rating decision denied service connection for bruxism and for obstructive sleep apnea.

In May 2017, a Travel Board hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

[The Board notes that the matter of service connection for depression is not currently before the Board, because the Veteran did not perfect an appeal of this claim following the issuance of an April 2011 Statement of the Case, and in fact excluded such issue from appeal on his May 2011 VA Form 9.  In addition, the Board notes that the matters of service connection for hypertension and the matters of higher ratings for left thumb residuals of laceration with limitation of motion, for face second degree burns, and for left forearm residuals of second degree burn are also not currently before the Board, because the Veteran did not perfect an appeal of these four claims following the issuance of a June 2017 Statement of the Case.]

The issue of entitlement to VA outpatient dental treatment has been raised by the record (in conjunction with the current claim for service connection for bruxism), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); see also Mays v. Brown, 5 Vet. App. 302, 306 (1993).

The issues of service connection for obstructive sleep apnea and of higher ratings for right arm postoperative second and third degree burn scars, for anterior trunk postoperative second and third degree burn scars, and for painful scars are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed August 1995 rating decision denied service connection for headaches, finding in essence that there was no evidence of a current chronic headache disability.  Evidence received subsequently suggests that the Veteran has a current chronic headache disability (diagnosed as migraine headaches); relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating such claim.

2.  It is reasonably shown that the Veteran's currently diagnosed migraine headaches began in service and have persisted since that time.

3.  It is reasonably shown that the Veteran's currently diagnosed bruxism began in service and has persisted since that time.

4.  For the entire period of claim, the Veteran's service-connected bilateral hearing loss disability is not shown to be worse than Level I hearing acuity in either ear.

5.  For the entire period of claim, the Veteran's service-connected left upper thigh skin donor site scars are shown to be superficial and nonlinear, and are not shown to be unstable or to produce any other disabling effects.  In addition, prior to July 27, 2015, his left upper thigh skin donor site scars were not shown to be painful.  [Regarding the three scars on his left upper thigh that were shown to be tender to palpation - i.e., painful - on the July 27, 2015 VA scars examination, a separate rating is already in effect under Code 7804 which accounts for those painful scars, in conjunction with his painful right arm scar and his painful anterior trunk scar.]

6.  Prior to August 18, 2015, the Veteran's service-connected PTSD is shown to have been manifested by symptoms causing deficiencies in most areas, but is not shown to have been manifested by symptoms causing total social and occupational impairment.

7.  Prior to January 31, 2013, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities precluded him from obtaining or maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a headache disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  Service connection for a headache disability, diagnosed as migraine headaches, is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  Service connection for bruxism is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, Code 6100, 4.86 (2016).

5.  A rating in excess of 10 percent for left upper thigh skin donor site scars is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Codes 7802, 7804 (2016).

6.  A rating in excess of 70 percent for PTSD (prior to August 18, 2015) is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Code 9411 (2016).

7.  A TDIU rating (prior to January 31, 2013) is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

Inasmuch as this decision reopens and grants the claim for service connection for a headache disability, and also grants the claim for service connection for bruxism, there is no reason to belabor the impact of the VCAA on these matters, and any notice or duty to assist omission is harmless.

Regarding the claims for higher ratings for bilateral hearing loss, for left upper thigh skin donor site scars, and for PTSD (prior to August 18, 2015), and the claim for a TDIU rating (prior to January 31, 2013), VA's duty to notify was satisfied by a letter in December 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent treatment records have been obtained.  The Veteran underwent pertinent VA examinations in January 2011 (psychology), June 2011 (audiology), January 2012 (psychology), February 2012 (scars), March 2012 (audiology), July 2015 (scars), and August 2015 (audiology and psychology), and the Veteran has not alleged that his symptoms have worsened since the most recent examinations for any of these disabilities.  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features of (as well as functional impairment due to) the Veteran's bilateral hearing loss, left upper thigh skin donor site scars, and PTSD (for the applicable time periods) to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) [for bilateral hearing loss].

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of higher ratings for bilateral hearing loss, left upper thigh skin donor site scars, and PTSD (prior to August 18, 2015), as well as the matter of a TDIU rating (prior to January 31, 2013), and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

As indicated in the Introduction section above, the Board is extremely grateful to the Veteran for his meritorious combat service, including in Southwest Asia.

Reopening Claim of Service Connection for a Headache Disability

An unappealed August 1995 rating decision denied service connection for a headache disability, essentially on the basis that there was no evidence of a current chronic headache disability.  He was furnished notice of that determination and of his appellate rights, and the August 1995 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the August 1995 rating decision includes the report of a July 2015 VA headaches examination, which documented a diagnosis of migraine headaches for the Veteran.  This evidence suggests that he has a current chronic headache disability.  For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for a headache disability, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a headache disability may be reopened.  38 U.S.C.A. § 5108.

	(CONTINUED ON NEXT PAGE)






Service Connection Claims

Service Connection for a Headache Disability

The medical evidence of record documents that the Veteran has been diagnosed with migraine headaches during the period of the current claim (including on VA headaches examination in July 2015).

The Veteran's service treatment records document multiple instances of treatment for headaches throughout his active service (including as early as July 1976 and as late as January 1995), as well as an incident in February 1991 in Kuwait when a water container exploded while he was holding it.

The Veteran has reported that he has had ongoing headaches ever since his active service, and the Board finds these reports to be competent and credible.  In addition, several private physicians have submitted medical opinions (in August 2011, December 2012, January 2014, and September 2014) stating that the Veteran's current migraine headaches started after head trauma incurred during the February 1991 in-service explosion.

The August 2011, December 2012, January 2014, and September 2014 private medical opinions are the most probative evidence of record addressing a causal link between the Veteran's current headache disability and his military service, because such opinions are supported by adequate rationale.  With regard to the question of direct service connection for a headache disability, there are no opinions of record to the contrary.

Thus, service connection for a headache disability, diagnosed as migraine headaches, is warranted.  See 38 C.F.R. § 3.303(b).

[The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a headache disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

Service Connection for Bruxism

The medical evidence of record documents that the Veteran has been diagnosed with bruxism during the period of the current claim (including in a December 2012 private treatment record).

As noted above, the Veteran's service treatment records document an incident in February 1991 in Kuwait when a water container exploded while he was holding it.

The Veteran has reported that he has had ongoing bruxism ever since his active service, and the Board finds these reports to be competent and credible.  In addition, a private physician submitted a medical opinion (in January 2014) stating that the Veteran's current bruxism started after head trauma incurred during the February 1991 in-service explosion.

The January 2014 private medical opinion is the most probative evidence of record addressing a causal link between the Veteran's current bruxism and his military service, because such opinion is supported by adequate rationale.  There are no opinions of record to the contrary.

Thus, service connection for bruxism is warranted.  See 38 C.F.R. § 3.303(b).


Increased Rating Claims

Ratings - In General

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating for Bilateral Hearing Loss

Hearing loss is evaluated under Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a Roman numeral designation solely on the puretone threshold average, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).

Table VIA may also be used when there is an exceptional pattern of hearing impairment.  Such a pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.

On VA audiology examination in June 2011, audiometric testing revealed the following results: 


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
30
30
50
60
43
96%
LEFT
35
45
55
55
48
96%

Neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other, a 0 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

In terms of functional impairment from bilateral hearing loss, it was noted at the June 2011 VA examination that the Veteran's bilateral hearing loss would cause difficulty understanding conversational speech, especially when in the presence of background noise.

On VA audiology examination in March 2012 [located in the Virtual VA/Legacy Content Manager database], audiometric testing revealed the following results: 


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
30
35
50
55
43
96%
LEFT
40
45
50
55
48
94%

Neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  As noted above, where hearing loss is at Level I in one ear and Level I in the other, a 0 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

In terms of functional impairment from bilateral hearing loss, it was noted at the March 2012 VA examination that the Veteran's bilateral hearing loss would impact his ability to comprehend speech in difficult listening environments (such as on the telephone or where there is background noise), but that with properly fitted hearing aids, his hearing loss would not prevent gainful employment.

On VA audiology examination in August 2015, audiometric testing revealed the following results: 


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
30
30
50
50
40
96%
LEFT
35
40
50
50
44
94%

Neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  As noted above, where hearing loss is at Level I in one ear and Level I in the other, a 0 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

In terms of functional impairment from bilateral hearing loss, it was noted at the August 2015 VA examination that the Veteran's bilateral hearing loss might result in some difficulty understanding speech in difficult listening situations (like in the presence of background noise, when he cannot see speakers' faces, or over the phone), but that his hearing loss should not significantly affect the ability to obtain or maintain gainful employment.

For the entire period of claim, as shown by the evidence outlined above, the Veteran's service-connected bilateral hearing loss disability is not shown to be worse than Level I hearing acuity in either ear, resulting in no more than a 0 percent rating under 38 C.F.R. § 4.85, Table VII.

The Board notes the aforementioned functional impacts of the Veteran's bilateral hearing loss disability on his daily life.  However, as noted above, the rating for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination, and such formula has been accepted by VA to account for accompanying functional impairment.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that "the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

Accordingly, the Board finds that a compensable rating for the Veteran's bilateral hearing loss is not warranted at any time during the evaluation period.  See 38 C.F.R. § 4.85, Code 6100; see also Francisco, 7 Vet. App. at 55, 58; see also Hart, 21 Vet. App. at 505.

Rating for Left Upper Thigh Skin Donor Site Scars

The Veteran's left upper thigh skin donor site scars are rated under Code 7802, which provides that a 10 percent rating is warranted for scars not of the head, face, or neck that are superficial and nonlinear, with area or areas measuring 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Code 7802.

Scars may also be rated under Codes 7800, 7801, 7804, or 7805.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular Code is "completely dependent on the facts of a particular case").  [Code 7800 provides criteria for scars or disfigurement of the head, face, or neck, and is therefore inapplicable to the Veteran's left upper thigh skin donor site scars.]  Code 7801 provides criteria for scars not of the head, face, or neck that are deep and nonlinear.  Code 7804 provides criteria for scars that are unstable or painful.  Code 7805 provides that, for other scars (including linear) and other effects of scars (evaluated under Codes 7800, 7801, 7802, and 7804), any disabling effect(s) not considered in a rating provided under Codes 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Codes 7800, 7801, 7804, 7805.

For the entire period of claim, the Veteran's service-connected left upper thigh skin donor site scars are shown to be superficial and nonlinear, and are not shown to be unstable or to produce any other disabling effects - as evidenced by the findings noted at a February 2012 VA scars examination, on a June 2012 Disability Benefits Questionnaire (DBQ) for scars, and at a July 2015 VA scars examination.  Because these left upper thigh scars are not shown to be deep, Code 7801 cannot be applied.  In addition, because these left upper thigh scars are not shown to produce any other disabling effects (to include any functional limitations of the left lower extremity), Code 7805 cannot be applied.

In addition, prior to July 27, 2015, the Veteran's left upper thigh skin donor site scars were not shown to be painful, and therefore Code 7805 cannot be applied for that period.  [Regarding the three scars on his left upper thigh that were shown to be tender to palpation - i.e., painful - on the July 27, 2015 VA scars examination, a separate rating is already in effect under Code 7804 which accounts for those painful scars, in conjunction with his painful right arm scar and his painful anterior trunk scar.]

Accordingly, the Board finds that a rating in excess of 10 percent for the Veteran's left upper thigh skin donor site scars is not warranted at any time during the evaluation period under any applicable diagnostic code.  See 38 C.F.R. § 4.118, Codes 7802, 7804; see also Francisco, 7 Vet. App. at 55, 58; see also Hart, 21 Vet. App. at 505.

Rating for PTSD (prior to August 18, 2015)

PTSD is rated under Code 9411 and the General Rating Formula for Mental Disorders, which provide the following criteria:

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. §§ 4.130, Code 9411.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).   Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran has been assigned Global Assessment of Functioning (GAF) scores of 45, 50, and 55 for his PTSD during the applicable timeframe.  GAF scores ranging from 51 to 60 generally reflect moderate symptoms.  Lesser scores reflect increasingly more severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].  (VA is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it, as here.  79 Fed. Reg. 45094 (Aug. 4, 2014).)

During the pertinent period (i.e., prior to August 18, 2015), the Veteran's service-connected PTSD is shown to have caused occupational and social impairment with deficiencies in most areas, particularly with regard to work, social relationships, thinking, and mood.  However, throughout the period prior to August 18, 2015, the Veteran's service-connected PTSD is not shown to have caused total social and occupational impairment.  At VA psychiatric examinations in January 2011 and January 2012, it was noted that the Veteran was married as well as employed, thereby contradicting a finding of total social and occupational impairment.  Furthermore, at no time during the pertinent period (i.e., prior to August 18, 2015) has the Veteran's service-connected PTSD disability been shown to cause any of the following symptoms or any other symptoms of comparable severity: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or severe memory loss (which are all contemplated by the 100 percent rating criteria).

Accordingly, the Board finds that a rating in excess of 70 percent for the Veteran's PTSD is not warranted at any time prior to August 18, 2015.  See 38 C.F.R. § 4.130, Code 9411; see also Francisco, 7 Vet. App. at 55, 58; see also Hart, 21 Vet. App. at 505.




TDIU Claim (prior to January 31, 2013)

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to obtain or follow a substantially gainful occupation as a result of service connected disabilities and has a single service-connected disability ratable at 60 percent or more, or two or more service-connected disabilities when one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability or disabilities to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The evidence of record reflects that the Veteran was gainfully employed full-time as a maintenance mechanic with the United States Postal Service until he medically retired on January 31, 2013.  In addition, at all of his pertinent VA examinations during the period prior to January 31, 2013, each VA examiner indicated that the Veteran was not prevented from being capable of maintaining gainful employment due to his service-connected disabilities.  These opinions were rendered by medical professionals (who are competent to provide such opinions), reflect familiarity with the entire record, and are accompanied by rationale referring to accurate factual data for support; thus, they are the most probative evidence in this matter.

In light of the above, the pertinent evidence of record fails to show that the Veteran's service-connected disabilities precluded him from obtaining or maintaining a substantially gainful occupation consistent with his work history and education at any time during the period prior to January 31, 2013.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a TDIU rating at any time prior to January 31, 2013.  Accordingly, the appeal in this matter must be denied.


ORDER

The appeal to reopen a claim of service connection for a headache disability is granted.

On de novo review, service connection for a headache disability, diagnosed as migraine headaches, is granted.

Service connection for bruxism is granted.

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for left upper thigh skin donor site scars is denied.

A rating in excess of 70 percent (prior to August 18, 2015) for PTSD is denied.

A TDIU rating (prior to January 31, 2013) is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims on appeal for service connection for obstructive sleep apnea and for higher ratings for right arm postoperative second and third degree burn scars, for anterior trunk postoperative second and third degree burn scars, and for painful scars.

Regarding the claim of service connection for obstructive sleep apnea, the Veteran has stated that his current obstructive sleep apnea may be aggravated by the symptoms of his service-connected PTSD (including nightmares).  However, there are no medical opinions currently of record which address any such relationship.  On remand, he should be scheduled for a new VA examination to obtain such a medical opinion.

Regarding the claims for higher ratings for right arm postoperative second and third degree burn scars and for anterior trunk postoperative second and third degree burn scars, the Board notes that Code 7805 states that any disabling effect(s) of scars are to be evaluated under an appropriate diagnostic code, if such effect(s) are not considered in a rating provided under Codes 7800-7804.  See 38 C.F.R. § 4.118, Code 7805.  In a March 2012 statement, the Veteran stated that the scars covering the burned areas which received skin grafts (i.e., the scars on his right arm and his anterior trunk) were starting to limit his range of motion.  Furthermore, on a June 2012 DBQ for scars, the Veteran reported limitation of function as follows.  For his right arm scars, it was noted on the June 2012 DBQ that he had "compromised range of motion of the right upper extremity as a result of the skin graft.  Right upper extremity scar limits hand supination and arm extension."  For his anterior trunk scars, it was noted on the June 2012 DBQ that he had reported "that the right chestwall scar prevents full over head reach of the right arm."  On remand, he should be scheduled for an arm/hand examination to determine any limitation of motion and/or function due to his service-connected right arm scars and anterior trunks scars.

Regarding the claim for a higher rating for painful scars, the Board notes that the painful scars that are separately rated under Code 7804 include a painful right arm scar and a painful anterior trunk scar (for the periods prior to and from July 27, 2015).  Therefore, this claim is inextricably intertwined with the other scar claims currently being remanded, and appellate consideration of such claim must be deferred pending resolution of those other claims being remanded.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should arrange for SLEEP APNEA AND ARM/HAND EXAMINATIONS of the Veteran to ascertain the likely cause of his obstructive sleep apnea AND the severity of any disabling effect(s) of his right arm and anterior trunk scars on his right arm/hand.  THE VETERAN'S ENTIRE RECORD MUST BE REVIEWED BY THE EXAMINERS IN CONJUNCTION WITH THE EXAMINATIONS. Any indicated tests or studies must be completed.  The arm/hand examiner should also be provided a copy of the criteria for rating arm and hand disorders.  Based on review of the record and examination of the Veteran, the examiners must provide opinions that respond to the following:

a. For obstructive sleep apnea: Please identify the likely cause for this disability, as follows: Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability was caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by his service-connected PTSD (with consideration of all PTSD symptoms, including nightmares)?  (AGGRAVATION MEANS THAT THE DISABILITY INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION).

b. For the right arm/hand: Please describe ANY DISABLING EFFECT(S) of the Veteran's right arm postoperative second and third degree burn scars AND his anterior trunk postoperative second and third degree burn scars on his right arm and right hand, including their degree of severity and impact on function (with range of motion measurements as appropriate).

The examiners MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

2. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for obstructive sleep apnea (TO INCLUDE ON A SECONDARY BASIS), an increased rating for right arm postoperative second and third degree burn scars (TO INCLUDE CONSIDERATION UNDER CODE 7805), and an increased rating for anterior trunk postoperative second and third degree burn scars (TO INCLUDE CONSIDERATION UNDER CODE 7805), FOLLOWED BY readjudication of the claim on appeal for a higher rating for painful scars (AFTER any further development indicated and in light of the determination made on the other two increased rating scar issues).  If any claim remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case, afford the Veteran the opportunity to respond, and return the case to the Board.


	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


